DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3, line 5 recites “the vehicle system” should be corrected to “the vehicle systems”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: Claim 3, line 7 recites “the vehicle system” should be corrected to “the vehicle systems”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: Claim 7, line 5 recites “the vehicle system” should be corrected to “the vehicle systems”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: Claim 8, line 1 recites “The distributed control system of claim 6”. However, upon closer inspection, it appears that claim 8 should depend from claim 7, wherein the sensor data was recited in claim 7.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9, line 1 recites “The distributed control system of claim 6”. However, upon closer inspection, it appears that claim 9 should depend from claim 7, wherein the alerter system was recited in claim 7.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11, line 3 recites “the at least one the vehicle system” should be corrected to “at least one of the vehicle systems”.  Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 3, reference number 304.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “406” has been used to designate both “vertical axis” and “solid lines” in Fig. 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 7, reference number 724.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraph 73 of the Specification recites “horizontal axis 804 representative … vertical axis 806 representative of time” should be corrected to “horizontal axis 806 representative … vertical axis 804 representative of time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 9 recites “one or more off-board operators located onboard the vehicle systems”. It is unclear by the claim language of claim 9, in light of the specification, whether the off-board operators or the onboard operators are intended to refer to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 2014/0249699 A1) (Cooper hereinafter).
Regarding claim 1, Cooper discloses a distributed control system (Fig. 1) comprising:
a remote control system (Fig. 1, setup unit 10 can be a unit that sets up the vehicle consist 5 for distributed power operations or for other operations) configured to be communicatively coupled with plural separate vehicle systems, the remote control system configured to remotely control movements of the vehicle systems, the remote control system also configured to one or more of change how many of the vehicle systems are concurrently controlled by the remote control system or change how many remote operators of the remote control system concurrently control a common vehicle system of the vehicle systems ([0047], an operator aboard a vehicle consist, such as located in a lead propulsion unit 21 of the vehicle consist 5, may use the setup unit 10 to remotely setup remote propulsion units 22 in the vehicle consist 5 for operations, such as distributed power operations. While the propulsion units 21, 22 may be referred to as lead and remote locomotives, respectively, alternatively the units 21, 22 may represent other vehicles capable of generating propulsive force to propel the vehicle consist 5).
Regarding claim 2, Cooper discloses the distributed control system of claim 1, as stated above, wherein the remote control system is configured to control the movements of the vehicle systems without any operator disposed onboard the vehicle systems during movement of the vehicle systems ([0063], the linking of the remote propulsion unit 402 with the replacement lead propulsion unit 402 can be performed without requiring a human operator to enter into the remote propulsion unit 402 after the remote propulsion unit 402 is first controllably linked with the first lead propulsion unit 402).
Regarding claim 3, Cooper discloses the distributed control system of claim 1, as stated above, wherein the remote control system is configured to change a number of vehicle systems the remote operator concurrently controls based on an operating state of the vehicle systems being concurrently controlled or based on operator input, wherein the operating state includes one or more of: the vehicle systems entering into or approaching a particular geographic region of interest, or the vehicle systems transporting hazardous cargo ([0050]).
Regarding claim 10,  Cooper discloses the distributed control system of claim 1, as stated above, wherein the vehicle systems are not mechanically coupled with each other and are not traveling with each other (Abstract).
Regarding claim 11,  Cooper discloses the distributed control system of claim 1, as stated above, wherein the remote control system is configured to stop movement of at least one of the vehicle systems responsive to the remote control system communicatively decoupling from the at least one vehicle system ([0100]).
Regarding claim 12, the elements contained in claim 12 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a method rather than a system and thus is rejected for the same reasons as applied above.
Regarding claim 13, the elements contained in claim 13 are substantially similar to elements presented in claim 2, except that it sets forth the claimed invention as a method rather than a system and thus is rejected for the same reasons as applied above.
Regarding claim 14, the elements contained in claim 14 are substantially similar to elements presented in claim 3, except that it sets forth the claimed invention as a method rather than a system and thus is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Kumar (US 2013/0018531 A1).
Regarding claims 4-6, Cooper discloses the distributed control system of claim 1, as stated above, except for “wherein the remote control system is configured to remotely control the movements of the vehicle systems by providing operating parameters and limits on the movements of the vehicle; and wherein the operating parameters include one or more of designated speeds, designated throttle settings, or designed brake settings; and wherein the limits include one or more of designated upper limits on speeds, designated upper limits on throttle settings, designated lower limits on speeds, or designated lower limits on throttle settings”.
Kumar teaches such claimed subject matter. Kumar teaches that “the trip plan 12 contains the designated speed and/or power (notch) settings that the vehicle system is to follow, expressed as a function of distance and/or time, and such operating limits, including but not limited to, an upper designated limitation on notch power and brake settings, speed limits expressed as a function of location, and the expected fuel used and emissions generated” ([0066] – [0068]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the trip optimization process taught by Kumar into the invention of Cooper so that the driver/operator can use the predicted movements and actual speed or actual acceleration to determine how to remotely control the vehicle.
Regarding claim 15, the elements contained in claim 15 are substantially similar to elements presented in claim 6, except that it sets forth the claimed invention as a method rather than a system and thus is rejected for the same reasons as applied above.
Regarding claim 18, the elements contained in claim 18 are substantially similar to elements presented in claims 1, 4 and 6 and thus is rejected for the same reasons as applied above.
Regarding claim 20, the elements contained in claim 20 are substantially similar to elements presented in claims 1, 3-4 and 6 and thus is rejected for the same reasons as applied above.
Claims 7-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Naboulsi (US 2004/0209594 A1).
Regarding claim 7, Cooper discloses the distributed control system of claim 1, as stated above, except for “further comprising an alerter system configured to obtain sensor data from one or more sensor arrays that monitor a physiological condition of an onboard operator of at least one of the vehicle systems, the alerter system configured to determine whether the onboard operator is controlling the movement of the vehicle systems based on the sensor data”.
Naboulsi teaches such claimed subject matter. Naboulsi teaches that “at least one of the sensors on the steering member senses a physiological condition of the driver/operator and disables the input/output devices when a predetermined physiological condition is sensed. For example, the physiological conditions sensed could be a predetermined gripping force applied by a hand of the driver/operator while gripping the steering wheel, or a predetermined pulse rate, temperature, blood pressure, blood oxygen level, and/or skin conductivity of the driver/operator. Such physiological conditions may indicate a stress condition of the driver/operator and, when sensed, can lead to disabling or suppressing operation of the input/output devices to avoid aggravating the stressed condition” ([0015] and [0035]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the safety control system with sensors capable of sensing a physiological condition of the driver/operator taught by Naboulsi into the invention of Cooper to monitor physiological conditions of the driver/operator in order for the safety control system to execute certain control functions to decrease the possibility of an accident.
Regarding claim 8, Naboulsi discloses the distributed control system of claim 7, as stated above, wherein the sensor data includes one or more of: image or video of the onboard operator, a pulse rate, a respiration rate, a blood pressure, or a movement of the onboard operator, or electroencephalogram (EEG) data or electrocardiogram (ECG) data of the onboard operator ([0015], [0035], and [0044] – [0046]).
Regarding claim 16, the elements contained in claim 16 are substantially similar to elements presented in claim 7, except that it sets forth the claimed invention as a method rather than a system and thus is rejected for the same reasons as applied above.
Regarding claim 17, the elements contained in claim 17 are substantially similar to elements presented in claim 8, except that it sets forth the claimed invention as a method rather than a system and thus is rejected for the same reasons as applied above.

Allowable Subject Matter
Claims 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-5, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE HUYNH/Examiner, Art Unit 3661